Opinion by
Mr. Justice Day.
Plaintiff in error, as heir, devisee and legatee under the will of decedent Walter F. Wright, was one of two petitioners who sought to remove defendant in error Wysowatcky as special administrator of the Walter F. Wright Estate. To the order of the court denying the petition, this writ of error is directed.
The record discloses the following timetable: The death of the testator was January 8, 1961. Defendant in *457error was appointed special administrator on January 10. Petition for the removal of the special administrator was filed on January 30, and hearing thereon was had on February 8, on which date the court denied the petition and refused to remove the special administrator. Motion for new trial or hearing was denied on February 21.
Thereafter, on March 13, the will of the decedent was admitted to probate, and in it Wysowatcky was named the executor. Pursuant to such nomination, the court appointed the defendant as executor on March 13, 1961. All parties, including the plaintiff in error, were notified of the date on which the hearing for probate of the will would be had and were on notice that by virtue of the statute, C.R.S., ’53, 152-5-19, the person named as executor in the will would be appointed on that date and would be entitled to letters testamentary. No objections were made to the admission of the will to probate or to the appointment of the executor, who took his oath on March 13, 1961. Wysowatcky’s appointment as special administrator terminated when, pursuant to the will, he became the executor, and at that moment the question of whether the court should or should not have removed the special administrator became moot.
Accordingly, the writ of error is dismissed.
Mr. Justice Moore and Mr. Justice McWilliams concur.